IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT




J.F.,

               Petitioner,

  v.                                                      Case No. 5D18-0082
                                                          L.T. No. 2017-10015-MHDL
STATE OF FLORIDA,

               Respondent.

________________________________/

Opinion filed January 11, 2018

Petition for Writ of Habeas Corpus,
A Case of Original Jurisdiction.

James S. Purdy, Public Defender, and
Wilber L. Cooke, II, Assistant Public
Defender, Daytona Beach, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Caroline Johnson Levine,
Assistant Attorney General, Tampa, for
Respondent.



PER CURIAM.

        J.F. petitions this court for a writ of habeas corpus, arguing that he is entitled to

immediate release from involuntary inpatient placement at Stewart-Marchman-Act in

Daytona Beach, Florida, because the record does not contain clear and convincing

evidence that he is a danger to himself or others. The State properly concedes error and

agrees that the writ of habeas corpus should be granted. Accordingly, we grant the
petition and order his immediate release. See § 394.467(1)(a), Fla. Stat. (2017); C.W. v.

State, 214 So. 3d 796, 797 (Fla. 5th DCA 2017) (citing In re Lehrke, 12 So. 3d 307, 308-

09 (Fla. 2d DCA 2009)). No motion for rehearing will be entertained.

      PETITION GRANTED.

PALMER, BERGER and EISNAUGLE, JJ., concur.




                                           2